131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.HOME INSURANCE COMPANY, Appellant,v.WAYCROSSE, INC., Mail-Merged into Cargill, Inc., a Delawarecorporation and Silent Knight Security Systems,Inc., a/k/a Waycrosse, Inc., Appellees.
No. 97-1954.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 19, 1997.Decided:  Dec. 5, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, BRIGHT, and MURPHY, Circuit Judges.
PER CURIAM.


1
On cross-motions for summary judgment, the District Court1 determined that Home Insurance Company had not met its burden to show it may avoid a duty to defend the appellees in an action filed against them (and others) by Life Point Systems, Inc., et al. in the Northern District of California.  The court did not reach the question of whether the insurance policies at issue in fact provide the appellees with coverage for any of the claims of the plaintiffs in the Life Point action, nor did it decide whether Home Insurance had a duty to indemnify the appellees with respect to any of those claims.  Home Insurance appeals.


2
Having reviewed the case, we are unable to conclude that the District Court erred in its ruling on the duty-to-defend question.  Because the legal issues presented are governed by state law, and an opinion by this Court would add nothing of precedential value to the District Court's thorough and well-written memorandum opinion and order, we forego extended discussion of the issues.  The judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota